DETAILED ACTION
Response to Amendment
In response to amendment filed, 5/12/2021, claims 17-28 and 32-34 are pending. 
In response to the amended claim language presented on 5/12/2021, the rejections for under 35 USC 112 are withdrawn. 
Response to Arguments
Applicant’s arguments, see pgs. 9-11, filed 5/12/2021, with respect to the rejection(s) of claim(s) 1, 18-19,22-28, and 32 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott in view of Rathjen.
Applicant’s arguments, see pgs. 11-12, filed 5/12/2021, with respect to the rejection(s) of claim(s) 20-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scott in view of Rathjen further in view of Farrer.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 20150018674 A1).
	Regarding claim 34, Scott teaches an ophthalmic device for treating an eye ([0086] a system related to laser eye surgery), comprising a laser source configured to generate a pulsed laser beam ([00126] a femtosecond laser with the ability to generate pulses); an application head with a focusing optic and a patient interface, wherein the focusing optic has an optical axis ([0149]-[0150] Fig 3B, focusing lens operates along an optical axis; [0157] Fig 3A &B, the ranging/measurement system 46 is paired to use the objective lens/focusing optic’s axis 99; [0157] the ranging system adjusts the depth .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19, 22-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20150018674 A1) in view of Rathjen (US 20100256965 A1).
	Regarding claim 17, Scott teaches an ophthalmic device for treating an eye ([0086] a system related to laser eye surgery), comprising a laser source configured to generate a pulsed laser beam 

Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid is determined based on characteristic eye features [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062]; Rathjen further describes using these reference structures with a deformation modules to determine how the geometry of the eye has changed due to the application element making contact with the eye [0065] [0086]-[0088]. 
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling and deformation modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008]. Further, examiner notes that Scott describes systems (scanner system, measurement system, three dimensional modeling/cut planning system [0161]) which already make use of data for assessing the eye in a three dimensional manner and Scott makes use of a method to compensate for eye deformation by the application head, thus the application of the three-dimension reference points and structures of Rathjen to assist in the deformation modeling would be the use of a known technique (using the three dimensional reference modeling and deformation compensation of Rathjen) to similar devices (laser eye treatment systems with scanning and measurement capabilities) in the same way (by measuring 
	Regarding claim 18, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the circuit is configured: 9Application No. Not Yet AssignedDocket No.: 008371.00034\USAmendment dated April 17, 2020 Preliminary Amendmentto store the reference point with reference measurement data for positioning the reference point with respect to the reference structures when the application head is not affixed to the eye ([0185] ink dots/reference points can mark the patients eye, these dots can be measured before and after docking for treatment to calculate the transformation/displacement) and to determine the displaced reference point when the application head is affixed to the eye using the reference measurement data and the reference structures determined when the application head is affixed to the eye ([0192]-[0200] a method to determine and adjust for displacement is laid out; Fig 6A-C, a first image of the reference structures is taken before the device is interfaced/affixed to the eye, and a second image is taken after the device is interfaced/affixed to the eye [0192]-[0193], “corneal profile data 610A comprises a plurality of corneal profiles from the tomography system taken with the patient interface away from the eye as in FIG. 6A” [0196], “This image 601B is taken when the anterior surface of the eye 43 is coupled with a suction ring of the laser eye surgery system 2 to expose the anterior surface to air. The suction ring may distort the tissue structures of the eye 43 when placed thereon. The locations of the various tissue structures of the eye, such as one or more structures of the iris, in relation to the distorted coordinate system 600B can be mapped to their respective locations the coordinate system 600A in image 601A to account for this distortion” [0197]).
Scott does not teach wherein the reference point for position the three dimensional model is a point within the three-dimensional system or where reference structures are three dimensional structures 

It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 19, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 18. Further, Scott teaches an ophthalmic device for treating an eye wherein: the reference measurement data include distance specifications from the reference point to at least two opposing points on the reference structures, when the application head is not affixed to the eye and the circuit is configured to determine the displaced reference point when the application head is affixed to the eye using the distance specifications with respect to the at least two opposing points on the reference structures determined when the application head is affixed to the eye ([0185] ink dots/reference points are marked on the eye to use as reference points and are registered to the coordinate system, [0186] ocular features arranged in a ring shape are registered to the coordinate system, [0193] Fig 6A-C “the first image and the second image can be registered in one or more of many ways, and the processor can be configured with instructions to determine the cyclotorsional angle of the eye with instructions of an algorithm such as one or more of an image matching algorithm or a pattern recognition algorithm, for example. The processor comprising the instructions of the algorithm can be configured to identify a pattern of the first image in relation to an axis of the eye as described herein and to identify the location of the pattern in the second image in order to determine the cyclotorsional 
Scott does not teach wherein the reference point for position the three dimensional model is a point within the three-dimensional system or where reference structures are three dimensional structures 
Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is determined based on characteristic eye features/structures [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062].
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 22, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 19. Further, Scott teaches an ophthalmic device wherein the circuit is configured to determine the displaced reference point when the application head is affixed to the eye using a ratio of the distance specifications contained in the reference measurement data ([0026] [0193] the device is configured to determine displacement between reference points and reference structures 
	Regarding claim 23, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 18. Further, Scott teaches an ophthalmic device the reference measurement data include a distance specification and a projection point of the reference point with respect to a reference plane which is defined by reference structures captured when the application head is not affixed to the eye ([0017] tomography may find a plane showing one or more reference structures, and when the device is not affixed it can provide reference locations; [0247] the pupil center/projection point 43PC is found in relation to the location of pre-contact optical structures/reference structures); and the circuit is configured to determine the displaced reference point when the application head is affixed to the eye using the distance specification and the projection point of the reference point with respect to the reference plane when the application head is affixed to the eye, defined by the reference structures captured when the application head is affixed to the eye ([0252] Fig 8, the optical structures of the natural eye may correspond to reference axes measured prior to contacting the eye, “reference axis obtained prior to the patient contacting the interface may comprise dimension 654 one or more of rotated or translated in response to measurements of the eye”,  [0254] the axis of the patient interface 99, aligned with the coordinate reference system 150 allows the location of the pupil center/projection point 43PC).
Scott does not teach wherein the reference point for position the three dimensional model is a point within the three-dimensional system or where reference structures are three dimensional structures 

It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 24, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the circuit is configured to align the three-dimensional treatment model with respect to the reference structures ([0153] a scan measures spatial disposition of ocular features, and “spatial disposition of the structures of interest and/or of suitable matching geometric modeling such as surfaces and curves can be generated and/or used by the control electronics 54 to program and control the subsequent laser-assisted surgical procedure”; [0252] the reference structures/structures of interest can be used to determine the eyes orientation and rotated or translated to match a treatment axis) and, when the application head is affixed to the eye, to control the scanner system to direct the pulsed laser beam onto the treatment targets of the three-dimensional treatment pattern to be processed in the eye in accordance with the three-dimensional treatment model that has been aligned with respect to the reference structures ([0169] scanner using x-y-z galvos can move the pulsed laser according to treatment model, [0252]-[0254] the incision can be made based on the alignment of the reference structures (iris, limbus, etc.).

Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is determined based on characteristic eye features/structures [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062].
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 25, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the circuit is configured to determine, on the basis of the determined reference structures, a center axis of the anterior chamber defined by the reference structures and to align the three-dimensional treatment model with respect to the center axis of the anterior chamber ([0214] the system is configured to image tissue/reference structures in the eye and use these to determine different axes of the eye, [0216] the axis determined by the system may be the optical axis/center axis (Fig 7A 43AO) of the anterior chamber, [0217] the optical/central axis allows for determining principle points where treatment incisions are made).
Scott does not teach wherein the reference structures are three dimensional structures 
Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is 
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 26, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the circuit is configured to determine a reference plane ([0017] tomography may find a plane showing one or more reference structures) that extends through the reference structures and to align the three- dimensional treatment model with respect to the reference plane ([0017] the tomographic plane may be used to align one or more axes for the optical delivery system).
Scott does not teach wherein the reference structures are three dimensional structures 
Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is determined based on characteristic eye features/structures [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062].
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].

	Scott does not teach wherein the reference structures are three dimensional structures 
Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is determined based on characteristic eye features/structures [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062].
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
	Regarding claim 28, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the circuit is configured to receive the three-dimensional treatment model via a communication path from an external planning device ([0125] Fig 2, control electronics 54 are coupled to the control panel/GUI 56 and UI devices 58 connected by communication paths 60; [0133] control circuit can receive input from control panel on pre-procedure planning).
	Regarding claim 32, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 17. Further, Scott teaches an ophthalmic device for treating an eye wherein the patient interface includes a contact body that rests on the eye when the application head is 
Scott does not teach wherein the reference point for position the three dimensional model is a point within the three-dimensional system or where reference structures are three dimensional structures (Scott teaches points that are made on the eye and the translation of which can be measured to position the eye and where ring shaped eye structures are used to transform the coordinate model after getting deformed). 

It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling and deformation modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008]. Further, examiner notes that Scott describes systems (scanner system, measurement system, three dimensional modeling/cut planning system [0161]) which already make use of data for assessing the eye in a three dimensional manner and Scott makes use of a method to compensate for eye deformation by the application head, thus the application of the three-dimension reference points and structures of Rathjen to assist in the deformation modeling would be the use of a known technique (using the three dimensional reference modeling and deformation compensation of Rathjen) to similar devices (laser eye treatment systems with scanning and measurement capabilities) in the same way (by measuring reference points/structures in a three dimensional model, the translation of the coordinates based on deformation of the eye may be assessed in detail).
	Regarding claim 33, Scott teaches an ophthalmic device for treating an eye ([0086] a system related to laser eye surgery), comprising a laser source configured to generate a pulsed laser beam ([00126] a femtosecond laser with the ability to generate pulses); an application head with a focusing optic and a patient interface, wherein the focusing optic has an optical axis ([0149]-[0150] Fig 3B, 
Scott does not teach wherein the reference point for position the three dimensional model is a point within the three-dimensional system or where reference structures are three dimensional structures (Scott teaches points that are made on the eye and the translation of which can be measured 
Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid is determined based on characteristic eye features [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062]; Rathjen further describes using these reference structures with a deformation modules to determine how the geometry of the eye has changed due to the application element making contact with the eye [0065] [0086]-[0088]. 
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling and deformation modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008]. Further, examiner notes that Scott describes systems (scanner system, measurement system, three dimensional modeling/cut planning system [0161]) which already make use of data for assessing the eye in a three dimensional manner and Scott makes use of a method to compensate for eye deformation by the application head, thus the application of the three-dimension reference points and structures of Rathjen to assist in the deformation modeling would be the use of a known technique (using the three dimensional reference modeling and deformation compensation of Rathjen) to similar devices (laser eye treatment systems with scanning and measurement capabilities) in the same way (by measuring reference points/structures in a three dimensional model, the translation of the coordinates based on deformation of the eye may be assessed in detail).

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20150018674 A1) in view of Rathjen (US 20100256965 A1) as applied to claim 18 above, and further in view of Farrer (US 20110301582 A1).
Regarding claim 20, Scott in view of Rathjen teaches the ophthalmic device for treating an eye substantially as claimed in claim 19. Further, Scott teaches an ophthalmic device for treating an eye wherein the distance specifications define lengths from the positioning reference point to the at least two opposing points on the reference structures that are arranged in substantially ring-shaped fashion ([0185] ink dots/reference points are marked on the eye to use as reference points and are registered to the coordinate system, [0186] ocular features arranged in a ring shape are registered to the coordinate system, [0193] Fig 6A-C “the first image and the second image can be registered in one or more of many ways, and the processor can be configured with instructions to determine the cyclotorsional angle of the eye with instructions of an algorithm such as one or more of an image matching algorithm or a pattern recognition algorithm, for example. The processor comprising the instructions of the algorithm can be configured to identify a pattern of the first image in relation to an axis of the eye as described herein and to identify the location of the pattern in the second image in order to determine the cyclotorsional angle of the eye, for example”, here the algorithm of the system determines the displacement of the ring reference structure following affixing the device to the eye, the ring reference structure is defined in the three-dimensional coordinate system along a line comprising a plurality of more than two points, one of basic skill in the art would recognize that the algorithm described would calculate, using the three-dimensional coordinate data, distance specifications from the ink dot/reference point to two or more points on the ring like ocular structure reference in order to find the displacement of the ink dot/reference structure).

Rathjen teaches a system for defining cuts in eye tissue for medical treatment (title) where a  three-dimensional model of the eye is generated and a reference point and reference grid/coordinate is determined based on characteristic eye features/structures [0061] and where the references may be features of the eye that are ring shaped like the pupil [0062].
It would be obvious to one of ordinary skill in the art to have modified the system of Scott to make use of three-dimensional reference points and structures as described in Rathjen because the eye structure modeling may allow for “tissue cuts can be defined preliminarily in a targeted and efficient fashion in the three-dimensional model of the eye and, in return, configurations, manipulations or interventions are not required during surgical treatment directly on the eye” [0008].
Scott in view of Rathjen does not teach an ophthalmic device wherein the distance specifications comprises path lengths along captured eye structures of the eye.
Farrer teaches an ophthalmic device wherein the distance specifications comprises path lengths along captured eye structures of the eye ([0030] a method for mapping corneal topography is described, the topography defines a surface of the cornea using a series of vertices and slopes between the vertices, this data allows for relative distances between various pairs of vertices to be calculated along a surface of the eye).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified Scott in view of Rathjen with the surface path length measuring system of Farrer because Farrer’s method offers “determining the shape of ocular surfaces and using the determined shape for treating and/or improving vision of the eye, for example, by providing input for determination of a treatment plan in a corneal refractive procedure” [0007]. Further the examiner notes that this modification 
Regarding claim 21, Scott in view of Rathjen and Farrer teaches the ophthalmic device for treating an eye substantially as claimed in claim 20. Scott does not teaches an ophthalmic device wherein the distance specifications include path lengths along at least one of the following: neutral axis of the cornea, corneal front surface and corneal back surface.
Farrer teaches an ophthalmic device wherein the distance specifications include path lengths along at least one of the following: neutral axis of the cornea, corneal front surface and corneal back surface ([0031] the surface modeled may be a front and or rear surface of the cornea).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified Scott with the ability to measure paths along the front or rear of the cornea as taught by Farrer because this modification comprises the use of known technique (Farrer’s topography system which can measure path length along a corneal front or rear surface) to improve similar devices (devices for measuring corneal topography) in the same way (Scott’s tomography system gains the ability to measure path at the corneal front or rear).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 August 2021